Name: 81/281/EEC: Commission Decision of 1 April 1981 on the levying of monetary compensatory amounts applicable in trade between Ireland and the United Kingdom in the beef and veal sector (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  animal product;  Europe;  agricultural policy
 Date Published: 1981-05-07

 Avis juridique important|31981D028181/281/EEC: Commission Decision of 1 April 1981 on the levying of monetary compensatory amounts applicable in trade between Ireland and the United Kingdom in the beef and veal sector (Only the English text is authentic) Official Journal L 123 , 07/05/1981 P. 0037 - 0037COMMISSION DECISION of 1 April 1981 on the levying of monetary compensatory amounts applicable in trade between Ireland and the United Kingdom in the beef and veal sector (Only the English text is authentic) (81/281/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (1), as last amended by Regulation (EEC) No 1523/80 (2), and in particular Article 6 (1) thereof, Whereas monetary compensatory amounts are applicable in trade in products of the beef and veal sector between Ireland and the United Kingdom ; whereas. in view of the nature of the common land frontier between these two Member States, live bovine animals are fraudulently imported into the United Kingdom, which results in the non-payment of the monetary compensatory amounts applicable in trade between the two Member States; Whereas detailed rules for the application of monetary compensatory amounts were laid down in Regulation (EEC) No 1380/75 of the Commission (3), as last amended by Regulation (EEC) No 3476/80 (4); Whereas live bovine animals originating in Ireland, for which no proof is presented to the satisfaction of the United Kingdom authorities that the monetary compensatory amount applicable in trade between these two Member States has been levied, are liable, under national law, to be forfeited; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to the provisions of Regulation (EEC) No 1380/75 the competent authorities of Ireland and the United Kingdom shall undertake effective measures of cooperation to ensure by all administrative means necessary that the monetary compensatory amounts applicable in trade between the two Member States in live bovine animals are levied. Article 2 This Decision is addressed to Ireland and the United Kingdom. Done at Brussels, 1 April 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 106, 12.5.1971, p. 1. (2) OJ No L 152, 20.6.1980, p. 1. (3) OJ No L 139, 30.5.1975, p. 37. (4) OJ No L 363, 31.12.1980, p. 71.